JONES SODA CO.

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement is made and entered into as of April 6,
2020 (“Effective Date”) between JONES SODA CO., a Washington corporation
(“Company”), and Jennifer Cue, CEO of Company, who will become a consultant for
the Company (“Consultant”).  In consideration of the mutual promises contained
in this Agreement, the parties agree as follows:

﻿

 

1. SEPARATION; SERVICES; COMPENSATION AND RELEASE

1.1 Separation.  Consultant’s employment as an employee of the Company shall
terminate effective April 6, 2020 (the “Termination Date”).

1.2 Services. Subject to the terms and conditions of this Agreement and at
Company’s request and direction, Consultant will perform for Company the
services (“Services”) described in Exhibit A and will report to the Company
contact described in Exhibit A.

1.3Company Board of Directors.  Neither the termination of Consultant’s
employment with Company nor this Agreement shall affect Consultant’s status as a
director on Company’s Board of Directors; provided, that Consultant acknowledges
and agrees that she shall not be eligible to receive any fees for service on
Company’s Board of Directors during the Term of this Agreement. Consultant’s
resignation as a director on Company’s Board of Directors will not have any
effect or impact on this Agreement which will continue in full force and effect.

1.1 Compensation.  As consideration for Consultant’s proper performance of the
Services, Company will pay Consultant the compensation set forth in Exhibit A. 

1.5  Payment of Attorney’s Fees. As consideration for Consultant entering into
this Agreement, Company agrees to pay the attorney’s fees Consultant incurs in
the drafting, negotiating and finalizing of this Agreement, up to a maximum of
$7,500.00. On or before April 24, 2020, Company agrees to provide to the law
firm of Frank Freed Subit & Thomas LLP the sum of $7,500.00 as and for
attorney’s fees. This $7,500.00 will be paid to Frank Freed Subit & Thomas LLP
through an ACH payment or by wiring the funds.

Release. 

(a) Nonadmission of Liability.  This Agreement shall not be construed as an
admission by Company that it acted wrongfully with respect to Consultant during
her term as an employee of the Company.  Additionally, this Agreement shall not
be construed as an admission by Consultant of any misconduct during her term as
an employee of the Company.

(b) Release of Claims:  In exchange for the consideration and other benefits
contained in this Agreement, which Consultant is not otherwise entitled to
receive, Consultant and Consultant’s successors and assigns forever release and
discharge Company, any of Company's subsidiaries or related or affiliated
companies, and all of their respective officers, directors, shareholders,
agents, employees, and all of their respective successors and assigns
(collectively “Releasees”) from any and all claims, actions, causes of action,
rights, or damages related in any way to Consultant’s employment by Company as
an employee or the termination of such employment, including costs and
attorneys' fees (collectively “Claims”) whether known, unknown, or later
discovered, arising from any acts or omissions that occurred prior to the date
Consultant signs this Agreement.

This release includes but is not limited to:  (i) any Claims under any local,
state, or federal laws regulating employment, including without limitation, the
Age Discrimination in Employment Act, the Civil Rights Acts, the Americans with
Disabilities Act, and the Washington Law Against Discrimination (RCW 49.60 et
seq.); (ii) Claims under the Employee Retirement Income Security Act;
(iii) Claims under any local, state, or federal wage and hour laws; (iv) Claims
alleging any legal restriction on Company’s right to terminate its employees;
(v) Claims under express or implied contracts; or (vi) Claims alleging personal
injury, including without limitation defamation, tortious interference with
business expectancy, black listing, or infliction of emotional distress.

(c) No Claims:  Consultant represents that she has not filed any Claim with any
court or agency against Company or Releasees concerning Claims released in this
Agreement; provided, however, that this will not limit Consultant from filing an
action to enforce the terms of this Agreement.  Consultant further represents
that she has not transferred or assigned, or purported to assign, to any person
or entity any claim, or any portion thereof or interest therein, related in any
way to Company, its officers, employees, or agents (including, without
limitation, any Claims). Consultant waives any right she may have to recover any
damages or any other relief in any claim or suit brought by the Equal Employment
Opportunity Commission or anyone else.

(d) Consideration Period.  Consultant acknowledges that she was advised that she
has the right to have an attorney review this Agreement before signing it and
that she has been given 21 calendar days in which to consider this Agreement and
was given the option to sign the Agreement in fewer than 21 calendar days if she
desired.

(e) Revocation Period.    Consultant understands that this Agreement will not be
effective for 7 calendar days after it is signed by Company and Consultant, and
that she can revoke this Agreement at any time during that 7 calendar-day
period.  Company shall make no payments under this Agreement prior to expiration
of this 7 calendar-day period.

(f) Voluntary Agreement.  Consultant understands and acknowledges the
significance and consequences of this Agreement, that it is voluntary, that it
has not been given as a result of any coercion or duress, and expressly confirms
that it is to be given full force and effect according to all of its terms,
including those relating to unknown Claims.  Consultant acknowledges that
Company advised Consultant to consult with legal counsel regarding any and all
aspects of this Agreement, and that she has availed herself of that opportunity
to the extent desired.  Consultant acknowledges that Consultant has carefully
read and fully understands all of the provisions of this Agreement and has
signed this Agreement only after full reflection and analysis.

2. TERM AND TERMINATION

2.1 Term.  This term of this Agreement (the “Term”) shall commence on the
Effective Date and will continue until the earlier of  April 6, 2021 or
 termination as provided below.

2.2 Termination.  Company may terminate this Agreement immediately and without
prior notice for “Cause.”  For the avoidance of doubt, any termination by
Company of the Services shall not be deemed to in any way terminate the release
provided by Consultant hereunder, which shall remain in full effect in
accordance with its terms.  For purposes of this Agreement, “Cause” shall mean:

(a) Conviction of any or plea of guilty or nolo contendere to a crime that
constitutes a felony or of a misdemeanor;

(b) Breach of Company’s Code of Ethics, Code of Conduct, Insider Trading Policy
or Regulation FD Policy, or any other policy adopted by Company applicable to
Consultant, as now in effect or as modified in the future;

(c) Breach and failure to cure within thirty (30) days of written notice by
Company of any agreement between Consultant and Company (including, without
limitation, this Agreement);

(d) Theft or embezzlement from Company; or

(e) Any attempt to obstruct or failure to cooperate with any investigation
authorized by Company or any governmental or self-regulatory entity.



1

 

--------------------------------------------------------------------------------

 

2.3 Survival.  Upon termination, all rights and duties of the parties toward
each other cease except that:

(a) Within 30 days of the effective date of termination, Company will pay all
amounts owing to Consultant for Services through the date of termination; and

(b) Sections1.4, 2,  3,  4,  5,  6,  7,  8,  9  and 10 survive termination of
this Agreement.

(c) This Agreement shall survive the filing for bankruptcy by the Company, a
reverse merger of the Company,  ,a merger or consolidation of the Company with
or into any other Company, an acquisition by an entity of the Company or its
successor, a change in the interim CEO of the Company or the appointment of a
new CEO of the Company, a change in the current Chairman of the Board of the
Company or the election of a new Chairman of the Board of the Company.

2.4 Return of Materials.  Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to Company all of Company’s
property and Confidential Information (as defined in Section 3.1) that is in
Consultant’s possession or control.

3. CONFIDENTIALITY

3.1 Definition.  “Confidential Information” means any non‑public information
that relates to the actual or anticipated business, research, or development of
Company and any proprietary information, trade secrets, and know‑how of Company
that is disclosed to Consultant by Company, directly or indirectly, in writing,
orally, or by inspection or observation of tangible items.  Confidential
Information includes, but is not limited to, research, product plans, products,
services, customer lists, development plans, inventions, processes, formulas,
technology, designs, drawings, marketing, finances, and other business
information.  Confidential Information is the sole property of Company.

3.2 Exceptions.  Confidential Information does not include any information that:
 was publicly known and made generally available in the public domain prior to
the time Company disclosed the information to Consultant,   became publicly
known and made generally available, after disclosure to Consultant by Company,
through no wrongful action or inaction of Consultant or others who were under
confidentiality obligations, or  was in Consultant’s possession, without
confidentiality restrictions, at the time of disclosure by Company, as shown by
Consultant’s files and records.

3.3 Nondisclosure and Nonuse.  Consultant will not, during and after the term of
this Agreement, disclose the Confidential Information to any third party or use
the Confidential Information for any purpose other than the performance of the
Services on behalf of Company.  Consultant will take all reasonable precautions
to prevent any unauthorized disclosure of the Confidential Information.

3.4 Former Client Confidential Information.  Consultant will not improperly use
or disclose any proprietary information or trade secrets of any former or
concurrent client of Consultant prior to her employment as an employee of
Company or other person or entity.  Furthermore, Consultant will not bring onto
the premises of the Company any unpublished document or proprietary information
belonging to any client, person, or entity unless consented to in writing by the
client, person, or entity.

3.5 Third Party Confidential Information.  Company has received, and in the
future will receive, from third parties confidential or proprietary information
subject to a duty on Company’s part to maintain the confidentiality of the
information and to use it only for certain limited purposes.  Consultant owes
Company and these third parties, during and after the term of this Agreement, a
duty to hold this confidential and proprietary information in the strictest
confidence and not to disclose it to any person or entity, or to use it except
as necessary in carrying out the Services for Company consistent with Company’s
agreements with these third parties.

3.6DTSA Notice.  Consultant is hereby notified in accordance with the Defend
Trade Secrets Act of 2016 that Consultant will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.    Consultant is further hereby notified that if
Consultant files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, Consultant may disclose the employer's trade secrets
to Consultant’s attorney and use the trade secret information in the court
proceeding if Consultant: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

4. OWNERSHIP

4.1 Assignment.  All works of authorship, designs, inventions, improvements,
technology, developments, discoveries, and trade secrets conceived, made, or
discovered by Consultant during the period of this Agreement, solely or in
collaboration with others, that relate in any manner to the business of Company
(collectively, “Inventions”) will be the sole property of Company.  In addition,
Inventions that constitute copyrightable subject matter will be considered
“works made for hire” as that term is defined in the United States Copyright
Act.  To the extent that ownership of the Inventions does not by operation of
law vest in Company, Consultant will assign (or cause to be assigned) and does
hereby assign fully to Company all right, title, and interest in and to the
Inventions, including all related intellectual property rights.

4.2 Further Assurances.  Consultant will assist Company and its designees in
every proper way to secure Company’s rights in the Inventions and related
intellectual property rights in all countries.  Consultant will disclose to
Company all pertinent information and data with respect to Inventions and
related intellectual property rights.  Consultant will execute all applications,
specifications, oaths, assignments, and other instruments that Company deems
necessary in order to apply for and obtain these rights and in order to assign
and convey to Company, its successors, assigns, and nominees the sole and
exclusive right, title, and interest in and to these Inventions, and any related
intellectual property rights.  Consultant’s obligation to provide assistance
will continue after the termination or expiration of this Agreement.

4.3 Pre‑Existing Materials.  If in the course of performing the Services,
Consultant incorporates into any Invention any other work of authorship,
invention, improvement, or proprietary information, or other materials owned by
Consultant or in which Consultant has an interest, Consultant will grant and
does now grant to Company a nonexclusive, royalty‑free, perpetual, irrevocable,
worldwide license to reproduce, manufacture, modify, distribute, use, import,
and otherwise exploit the material as part of or in connection with the
Invention.

4.4 Attorney‑in‑Fact.  If Consultant’s unavailability or any other factor
prevents Company from pursuing or applying for any application for any United
States or foreign registrations or applications covering the Inventions and
related intellectual property rights assigned to Company, then Consultant
irrevocably designates and appoints Company as Consultant’s agent and attorney
in fact.  Accordingly, Company may act for and in Consultant’s behalf and stead
to execute and file any applications and to do all other lawfully permitted acts
to further the prosecution and issuance of the registrations and applications
with the same legal force and effect as if executed by Consultant.

5. CONSULTANT’S WARRANTIES

As an inducement to Company entering into and consummating this Agreement,
Consultant represents, warrants, and covenants as follows:

5.1 Enforceability.  This Agreement constitutes a valid and binding obligation
of Consultant that is enforceable in accordance with its terms.

5.2 Compliance with Applicable Law and Company Policies.  Consultant will comply
with all applicable laws, rules, and regulations and will perform the Services
in accordance with all policies and procedures provided by Company, including
any third-party policies and procedures that Company is required to comply with.



2

 

--------------------------------------------------------------------------------

 

5.3 No Conflict.  The entering into and performance of this Agreement by
Consultant does not and will not:  violate, conflict with, or result in a
material default under any other contract, agreement, indenture, decree,
judgment, undertaking, conveyance, lien, or encumbrance to which Consultant is a
party or by which it or any of Consultant’s property is or may become subject or
bound, or violate any applicable law or government regulation.  Consultant will
not grant any rights under any future agreement, nor will it permit or suffer
any lien, obligation, or encumbrances that will conflict with the full enjoyment
by Company of its rights under this Agreement.

5.4 Right to Make Full Grant.  Consultant has and will have all requisite
ownership, rights, and licenses to fully perform her obligations under this
Agreement and to grant to Company all rights with respect to the Inventions and
related intellectual property rights to be granted under this Agreement, free
and clear of any and all agreements, liens, adverse claims, encumbrances, and
interests of any person or entity, including, without limitation, Consultant’s
employees, agents, artists, and contractors and their contractors’ employees,
agents, and artists, who have provided, are providing, or will provide services
with respect to the development of the Inventions.

5.5 Pre‑existing Works and Third-Party Materials.  Consultant will not, without
Company’s prior written consent, incorporate any pre‑existing works or
third-party materials into the Inventions.  Additionally, Consultant has the
right to assign and transfer rights to pre‑existing works and third-party
materials as specified in this Agreement.

5.6 Noninfringement.  Nothing contained in the Inventions or required in order
for Consultant to create and deliver the Inventions under this Agreement does or
will infringe, violate, or misappropriate any intellectual property rights of
any third party.  Further, no characteristic of any Invention does or will cause
manufacturing, using, maintaining, or selling the Invention to infringe,
violate, or misappropriate the intellectual property rights of any third party.

5.7 No Pending or Current Litigation.  Consultant is not involved in litigation,
arbitration, or any other claim and knows of no pending litigation, arbitration,
other claim, or fact that may be the basis of any claim regarding any of the
materials Consultant has used or will use to develop or has incorporated or will
incorporate into the Inventions to be delivered under this Agreement.

5.8 No Harmful Content.  The Inventions as delivered by Consultant to Company
will not contain matter that is injurious to end‑users or their property, or
which is scandalous, libelous, obscene, an invasion of privacy, or otherwise
unlawful or tortious.

5.9 Inspection and Testing of Inventions.  Prior to delivery to Company,
Consultant will inspect and test each Invention and the media upon which it is
to be delivered, if applicable, to ensure that the Invention and media contain
no computer viruses, booby traps, time bombs, or other programming designed to
interfere with the normal functioning of the Invention or Company’s or an
end‑user’s equipment, programs, or data.

5.10 Services.  The Services will be performed in a timely, competent,
professional, and workmanlike manner by qualified personnel. 

5.11 No Representations.  Consultant warrants that, except as expressly set
forth herein, no representations of any kind or character have been made to
Consultant by Company or by any of its agents, representatives, or attorneys to
induce the execution of this Agreement.

6. INDEMNIFICATION

6.1 Indemnification.  Consultant will indemnify, defend, and hold harmless
Company and its directors, officers, and employees from and against all taxes,
losses, damages, liabilities, costs, and expenses, including attorneys’ fees and
other legal expenses, arising directly or indirectly from or in connection with:
any negligent, reckless, or intentionally wrongful act of Consultant or
Consultant’s employees, or agents,  any breach by Consultant or Consultant’s
employees, or agents of any of the covenants, warranties, or representations
contained in this Agreement,  any failure of Consultant to perform the Services
in accordance with all applicable laws, rules, and regulations, or  any
violation or claimed violation of a third party’s rights resulting in whole or
in part from Company’s use of the work product of Consultant under this
Agreement.

6.2 Intellectual Property Infringement.  In the event of any claim concerning
the intellectual property rights of a third party that would prevent or limit
Company’s use of the Inventions, Consultant will, in addition to her obligations
under Section 6.1, take one of the following actions at her sole expense:

(a) procure for Company the right to continue use of the Invention or infringing
part thereof; or

(b) modify or amend the Invention or infringing part thereof, or replace the
Invention or infringing part thereof with another Invention having substantially
the same or better capabilities.

7. NON-SOLICITATION; NON-DISPARAGEMENT

7.1 Non‑Solicitation.  During the term of this Agreement, Consultant will not
directly or indirectly, for herself or any third party other than Company,
perform any of the following actions:

(a) entice or otherwise engage in any activity that would cause any customer,
supplier or other vendor of Company or its affiliates or any other person or
entity which has any business relationship with Company or its affiliates to
cease its business relationship with Company or its affiliates; or

(b) solicit or encourage any employee or contractor of Company or its affiliates
to terminate employment with, or cease providing services to, Company or its
affiliates.

7.2 Non-Disparagement.    Consultant agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.  Company agrees that all directors and management-level employees
shall refrain from any disparagement, defamation, libel or slander of
Consultant, and agrees to refrain from any tortious interference with the
contracts and relationships of Consultant.  This paragraph shall not in any way
prohibit either party from making truthful statements in a legal or
administrative proceeding, or as otherwise required by law or legal process.

7.3 Severability.  The covenants contained in Section 7 will be construed as a
series of separate covenants.  If, in any judicial proceeding, a court refuses
to enforce any of these separate covenants (or any part of a covenant), then the
unenforceable covenant (or part) will be eliminated from this Agreement to the
extent necessary to permit the remaining separate covenants (or portions) to be
enforced.  If the provisions of this section are deemed to exceed the time,
geographic, or scope limitations permitted by law, then the provisions will be
reformed to the maximum time, geographic, or scope limitations permitted by
law. 

8. ARBITRATION AND EQUITABLE RELIEF

8.1 Arbitration.  Except as provided in Section 8.3 below, any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance, or breach of this Agreement, will be settled by
arbitration to be held in King County, Washington, in accordance with the rules
then in effect of the American Arbitration Association.  The arbitrator may
grant injunctions or other relief in the dispute or controversy.  The decision
of the arbitrator will be final, conclusive, and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  Company and Consultant will each pay one‑half of the costs
and expenses of the arbitration, and each will separately pay their own counsel
fees and expenses.

8.2 Waiver or Right to Jury Trial.  This arbitration clause constitutes a waiver
of Consultant’s right to a jury trial for all disputes relating to all aspects
of the independent contractor relationship (except as provided in Section 8.3
below), including, but not limited to, the following claims:

(a) claims, both express and implied, for breach of contract, breach of the
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, negligent or



3

 

--------------------------------------------------------------------------------

 

intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, and defamation;

(b) any and all claims for violation of any federal, state, or municipal
statute.

8.3 Equitable Remedies.  The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this Agreement
and without abridgement of the powers of the arbitrator.

8.4 Consideration.   Each party’s promise to resolve claims by arbitration in
accordance with the provisions of this Agreement, rather than through the
courts, is consideration for the other party’s like promise.

9. INDEPENDENT CONTRACTOR; BENEFITS

9.1 Independent Consultant.  It is the express intention of the parties that
Consultant perform the Services as an independent contractor.  Nothing in this
Agreement will in any way be construed to constitute Consultant as an agent,
employee, or representative of Company.  Without limiting the generality of the
foregoing, Consultant is not authorized to bind Company to any liability or
obligation or to represent that Consultant has any authority.  Consultant must
furnish (or reimburse Company for) all tools and materials necessary to
accomplish this contract, and will incur all expenses associated with
performance, except as expressly provided for in Exhibit A.  Consultant is
obligated to report as income all compensation received by Consultant under this
Agreement, and to pay all self‑employment and other taxes thereon.  Consultant
will indemnify and hold Company harmless to the extent of any obligation imposed
on Company  to pay in withholding taxes or similar items or  resulting from a
determination that Consultant is not an independent contractor.

9.2 Benefits.  Except as expressly provided in Exhibit A,  Consultant
acknowledges that Consultant will not receive benefits from Company either as a
contractor or employee, including without limitation paid vacation, sick leave,
medical insurance, and 401(k) participation.  If a Consultant is reclassified by
a state or federal agency or court as an employee of Company, Consultant will
become a reclassified employee and will receive no benefits except those
expressly provided in Exhibit A or mandated by state or federal law, even if by
the terms of Company's benefit plans in effect at the time of the
reclassification Consultant would otherwise be eligible for benefits.

10. MISCELLANEOUS

10.1 Nonassignment and No Subcontractors.  Neither this Agreement nor any rights
under this Agreement may be assigned or otherwise transferred by Consultant, in
whole or in part, whether voluntarily or by operation of law, without the prior
written consent of Company.  Consultant may not utilize a subcontractor or other
third party to perform her duties under this Agreement without the prior written
consent of Company.  Subject to the foregoing, this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  Any assignment in violation of the foregoing will be
null and void.

10.2 Notices.  Any notice required or permitted under the terms of this
Agreement or required by law must be in writing and must be:   delivered in
person,  sent by first class registered mail, or air mail, as appropriate, or
 sent by overnight air courier, in each case properly posted and fully prepaid
to the appropriate address as set forth below.  Either party may change its
address for notices by notice to the other party given in accordance with this
Section.  Notices will be deemed given at the time of actual delivery in person,
three business days after deposit in the mail as set forth above, or one day
after delivery to an overnight air courier service.

10.3 Waiver.  Any waiver of the provisions of this Agreement or of a party's
rights or remedies under this Agreement must be in writing to be
effective.  Failure, neglect, or delay by a party to enforce the provisions of
this Agreement or its rights or remedies at any time, will not be construed as a
waiver of the party's rights under this Agreement and will not in any way affect
the validity of the whole or any part of this Agreement or prejudice the party's
right to take subsequent action.  Exercise or enforcement by either party of any
right or remedy under this Agreement will not preclude the enforcement by the
party of any other right or remedy under this Agreement or that the party is
entitled by law to enforce.

10.4 Severability.  If any term, condition, or provision in this Agreement is
found to be invalid, unlawful, or unenforceable to any extent, the parties will
endeavor in good faith to agree to amendments that will preserve, as far as
possible, the intentions expressed in this Agreement.  If the parties fail to
agree on an amendment, the invalid term, condition, or provision will be severed
from the remaining terms, conditions, and provisions of this Agreement, which
will continue to be valid and enforceable to the fullest extent permitted by
law.

10.5 Confidentiality of Agreement.  Consultant will not disclose any terms of
this Agreement to any third party without the consent of Company, except as
required by applicable laws.

10.6 Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed to be an original and together will constitute one and the
same agreement.

10.7 Governing Law.  The internal laws of Washington, but not the choice of law
rules, govern this Agreement.

10.8 Headings.  Headings are used in this Agreement for reference only and will
not be considered when interpreting this Agreement.

10.9 Integration.  This Agreement and all exhibits contain the entire agreement
of the parties with respect to the subject matter of this Agreement and
supersede all previous communications, representations, understandings, and
agreements, either oral or written, between the parties with respect to said
subject matter.  No terms, provisions, or conditions of any purchase order,
acknowledgement, or other business form that either party may use in connection
with the transactions contemplated by this Agreement will have any effect on the
rights, duties, or obligations of the parties under, or otherwise modify, this
Agreement, regardless of any failure of a receiving party to object to these
terms, provisions, or conditions.  This Agreement may not be amended, except by
a writing signed by both parties.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





4

 

--------------------------------------------------------------------------------

 

﻿

 

﻿

 

 

 

“Company”

JONES SODA CO.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

“Consultant”

Jennifer Cue

Name: Jeff Anderson

Name: Jennifer Cue

Title: Board Member and Audit Committee Chair

Signature: /s/ Jennifer Cue                 

Signature: /s/ Jeff Anderson                 

 

Address for Notice:  66 Hanford Street, #150, Seattle, WA  98134

 

﻿

 

﻿

﻿

﻿

﻿

﻿

﻿

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Services and Compensation

1. Contact; Reporting.  Consultant’s principal contacts with Company, to whom
Consultant will report:

Name: Jamie Colburn

Title:  Interim CEO

﻿

Name: Michael M. Fleming

Title:  Chairman of the Board

﻿

2. Services.  Services include, but are not limited to, the following:

Consultant shall assist Company with the transition of Consultant’s former
duties to Company’s interim and successor chief executive officer.  Consultant
and Company shall mutually agree on the press release and all internal and
external communication with respect to her departure as CEO of Company.
Consultant shall be available on an as-needed basis to answer questions, meet
with vendors and customers, provide advisory services regarding Company’s
products and its industry,  and consult regarding sales and marketing plans and
other strategic matters, in each case as directed by Company’s CEO and/or
Chairman of the Board.

3. Compensation

3.1During the Term, Consultant will be paid a consulting fee equal to $13,750
per month on the first (1st) day of each month, commencing on May 1, 2020.  The
$13,750.00 monthly consulting fee will be paid each month by direct deposit or
by ACH into Consultant’s bank account. If the $13,750.00 consulting fee is not
paid by the fifth (5th) day of each month, then consultant will be entitled to
receive from Company a $25.00 per day late fee for each day beyond the fifth
(5th) day of each month that the consulting fee is not paid.

3.2PTO Pay:  Any accrued Paid Time Off remaining as of the Termination Date will
be paid on April 24, 2020, less applicable taxes and withholdings. Any and all
accrued PTO pay will be paid by direct deposit or will be paid by ACH into
Consultant’s bank account.

3.3Bonus:  Consultant will not be entitled to receive any bonus for 2020 or
2021.

3.4Post-Termination COBRA Continuation:  Effective May 1, 2020, Consultant
and/or Consultant’s covered spouse and dependents may elect a temporary
extension of medical, dental and vision plan coverage at group rates (called
“COBRA continuation coverage”).  Consultant must pay all applicable premiums for
any such COBRA continuation coverage.  Company will provide Consultant with a
separate notice summarizing the COBRA continuation coverage rights and
obligations, as well as an election form. So long as Consultant continues to
elect COBRA continuation coverage,  Company will subsidize Consultant’s monthly
COBRA cost to the same extent Company subsidizes other employees of Company with
similar benefit elections provided that Company’s subsidization shall cease
effective March 31, 2021. 

3.6Expenses.  Company will reimburse Consultant for all reasonable expenses
incurred by Consultant in performing Services pursuant to this Agreement, if
Consultant receives written consent from an authorized agent of Company prior to
incurring the expenses and submits receipts for the expenses to Company in
accordance with Company policy.

3.7Unemployment Compensation.  If Consultant files for unemployment compensation
benefits, Company will not contest Consultant’s eligibility therefor.

﻿



1

 

--------------------------------------------------------------------------------